PD-0788-15
                 No. __________________


IN THE COURT OF CRIMINAL APPEALS OF TEXAS

            Matthew Lee Barnett, Petitioner

                            v.

                    The State of Texas



                No. 02-13-00609-CR
            IN THE COURT OF APPEALS
           SECOND DISTRICT OF TEXAS
                 Fort Worth, Texas

       No. CR12446 in the 355th District Court
                 Hood County, Texas
The Honorable Ralph H. Walton, District Judge, Presiding


                  __________________

   PETITION FOR DISCRETIONARY REVIEW
             __________________




                                 Mark B. Dewitt
                                 Attorney for Petitioner
                                 POB 1274
 June 29, 2015
                                 Granbury, Texas 76048
                                 817-573-1181; Fax 817-573-5110
                                 magby137@yahoo.com
                                 SBN 05669500
                                           TABLE OF CONTENTS
                                                                                                                       Page

Names of all Parties.................................................................................................... 1

Index of Authorities ................................................................................................... 2

Oral Argument............................................................................................................ 3

Statement of the Case ................................................................................................. 4

Statement of Procedural History ................................................................................ 5

Grounds for Review ................................................................................................... 6

         1. The justices of the court of appeals disagreed on material questions of law
            necessary to the court’s decision.

         2. The court of appeals decision conflicts with another court of appeals’
            decision on the same issue.

         3. The court of appeals had decided an important question of state or federal law
            in a way that conflicts with applicable decisions of the Supreme Court of the
            United States.

Argument .................................................................................................................... 7

Prayer for Relief ......................................................................................................... 9

Certificate of Service ................................................................................................ 10

Appendix .................................................................................................................. 12




PDR                                                                                                                  Page i
                          NAMES OF ALL PARTIES

      HON. RALPH H. WALTON, Jr.           ROBERT CHRISTIAN
      District Judge                      District Attorney
      355th Judicial District             Hood County Justice Center
      Hood County Justice Center          Granbury, Texas 76048
      Granbury, Texas 76048


      MARK B. DEWITT                      MEGAN CHALIFOUX
      P.O. BOX 1274                       Assistant District Attorney
      Granbury, Texas 76048               Hood County Justice Center
      Counsel for Petitioner(Appeal)      Granbury, Texas 76048


      MATTHEW LEE BARNETT,
      Petitioner, TDCJ # 01902805
      c/o Gurney Unit
      1385 FM 3328
      Palestine, Texas 75803




PDR                                                                Page 1
                                      INDEX OF AUTHORITIES

Cases:                                                                                                            Page

Rhoades v. State, 84 S.W.3d 10 (Tex. App.—Texarkana 2002, no pet.) ................... 8

Rodriguez v. U.S., 575 U.S. _________ , Court No. 13-9972 (2015).......................... 9

Swain v. State, 181 S.W.3d 359 (Tex. Crim. App. 2005) .......................................... 7

Wade v. State, 422 S.W.3d 661 (Tex. Crim. App. 2013) ........................................... 8



Statutes:

Texas Health & Safety Code §481.112 ......................................................................... 5

Texas Health & Safety Code §481.115 ......................................................................... 5



Constitutions:

U.S. Const. amend. IV ................................................................................................. 10




PDR                                                                                                             Page 2
                               ORAL ARGUMENT


Petitioner is not requesting oral argument before the court.




PDR                                                            Page 3
                           STATEMENT OF THE CASE



      Police, acting on information from an investigator, made a pretext stop of

Petitioner’s vehicle. The patrol officer that stopped Petitioner almost immediately

asked for permission to search Petitioner’s vehicle. Petitioner refused. Petitioner’s

driver’s license and insurance information were held by the officer, as other officers

also pulled up to the scene. Petitioner continued to be questioned and finally relented

to the search after rounds of questioning from the officers. Upon searching Petitioner’s

car officers found a small amount of controlled substance and paraphernalia, not in

plain view. A search of Petitioner’s phone and comments made after his arrest were

used additionally to convict Petitioner.

      Two of the three-judge panel of the Second Court of Appeals wrote an opinion

which stated that, despite filing a motion to suppress and having a hearing on that

issue, Petitioner had not preserved error to complain about the failure to suppress the

evidence obtained at the search scene and afterward. The same two judges stated that,

even if Petitioner had preserved error, he had consented to the search of his vehicle and

therefore the evidence, the fruit of the search, was properly admitted against him.

      The dissenting judge on the three-judge panel wrote a separate opinion. The

dissenting judge stated that she would find that the suppression error had been


PDR                                                                              Page 4
preserved. The dissenting judge also stated that she would hold that the warrantless

detention of Petitioner was not justified. The justice further stated that, if the officers’

ground which justified Petitioner’s seizure—that he was a party to an earlier

methamphetamine sale—a warrant should have been issued for his arrest, prior to the

patrol stop.



                  STATEMENT OF PROCEDURAL HISTORY



       Petitioner, Matthew Lee Barnett, was indicted by the Grand Jury of Hood

County, Texas on two counts: (1) Delivery of Controlled Substance Equal to or Over 4

Grams But Under 200 Grams (Count 1), a first-degree felony, Tex. Health & Safety

Code §481.112; and, (2) Possession of a Controlled Substance Under One Gram (Count

2), a state jail felony, Tex. Health & Safety Code §481.115 These offenses were alleged

to have occurred on September 8, 2012 in Hood County, Texas. A hearing on a

Motion to Suppress Evidence in the case was held on or after June 11, 2013; the trial

court denied the motion to suppress.

       Petitioner pled not guilty and was tried to a jury. Petitioner was convicted on

both counts on November 21, 2013. The jury assessed punishment at 40 years in the

Texas Department of Criminal Justice and no fine on Count 1 and the jury gave


PDR                                                                                 Page 5
Petitioner two years in the Texas Department of Criminal Justice and no fine on Count

2.

        Petitioner and the State submitted briefs to the Second Court of Appeals in Fort

Worth without oral arguments. The Second Court of Appeals affirmed the trial court

judgment in an opinion dated June 18, 2015, and marked it for publishing. No motion

for rehearing was filed. The Petitioner is presently in custody.



                                GROUNDS FOR REVIEW



1. The justices of the court of appeals disagreed on material questions of law necessary

     to the court’s decision.

2. The court of appeals decision conflicts with another court of appeals’ decision on

     the same issue.

3. The court of appeals had decided an important question of state or federal law in a

     way that conflicts with applicable decisions of the Supreme Court of the United

     States.




PDR                                                                              Page 6
                                    ARGUMENT

1.

      On the issue that Petitioner had not preserved error to complain about the

failure to suppress the evidence obtained at the search scene and afterward, the

majority cites the Swain case as controlling. The majority opinion concludes with

the following: “Thus, there is authority to suggest that Barnett has not preserved

his point for our review. See Swain v. State, 181 S.W.3d 359, 365 (Tex. Crim. App.

2005), cert. denied, 549 U.S. 861 (2006)” (p7, memo opinion) The dissenting

opinion held that Swain did not apply in this case, because, unlike in Swain, the

trial judge in this case was put on notice of Petitioner’s complaint about the search

and the evidence obtained from that search and thereafter.

      On the issue that the warrantless stop and search of Petitioner was allowable and

necessary, because he was a party to the methamphetamine sale that occurred nine

hours earlier, the dissenting judge asked, “Why was there not a warrant for Petitioner’s

arrest?” The dissenting opinion points out that the meeting for the methamphetamine

sale was at 2:30 p.m. The initial negotiations to meet for the drug transaction with

Petitioner were at 2:52 p.m. Petitioner allegedly made further contact and suggested a

meeting at 10:00 p.m. Investigator Miller requested that a patrol officer stop Petitioner

in his car at 11:15 p.m. There was no exception that justified suspending the warrant


PDR                                                                              Page 7
requirement. The trial court did not find that the officer viewed a traffic violation; the

purpose for stopping the Petitioner was to search and arrest him.

         In the more than five hours that the police waited for Petitioner, they made no

effort to secure a warrant. Wade v. State, 422 S.W.3d 661, 667 (Tex. Crim. App. 2013)

(“[A]rrests, the most intrusive of Fourth Amendment seizures, . . . are reasonable only

if supported by probable cause.”). A warrantless arrest must be founded on probable

cause plus a recognized exception to the warrant requirement. Rhoades v. State, 84
S.W.3d 10, 15 n.2 (Tex. App.—Texarkana 2002, no pet.) The dissenting opinion

points out, “There was no exigency that prevented officers from seeking a warrant

during the five hours they did not act. There is no evidence in the record that

Petitioner was in possession of evidence of the drug transaction that he would destroy

as soon as the timer hit five hours. There is no evidence that he would flee when the

timer hit five hours. There is a mention of officer safety because Barnett could have

had a gun or guns. But is a gun less of a danger to a lone officer than to officers trained

to execute warrants? Why did the threat of danger suddenly arise after five hours

expired? Why did the exigency arise only after five hours of doing nothing to seek a

warrant?” (p6, dissenting opinion)



2 & 3.


PDR                                                                                Page 8
       The appeals court likely did not consider a recent Supreme Court case appealed

from the U.S. Appeals Court, Eight Circuit, Rodriguez v. U.S., 575 U.S. _________ ,

Court No. 13-9972 (2015). The case involves a vehicle stop and subsequent request for

a dog sniff of the vehicle. The case applies to the current case because the opinion states,



       “We hold that a police stop exceeding the time needed to handle the matter for

       which the stop was made violates the Constitution’s shield against unreasonable

       seizures. A seizure justified only by a police-observed traffic violation,

       therefore, “become[s] unlawful if it is prolonged beyond the time reasonably

       required to complete th[e] mission” of issuing a ticket for the violation.” (p1

       opinion)



       Even if there had been a legitimate stop of Petitioner, conduct of officers after

the stop violated the law regarding unreasonable seizures, as evidence by this Supreme

Court case.



                               PRAYER FOR RELIEF



       Petitioner argued that because the initial arrest violated the Fourth Amendment,


PDR                                                                                 Page 9
any evidence acquired thereafter was tainted by that illegality and, therefore, should be

suppressed as the fruits of an illegal arrest.

      Petitioner prays that the Court of Criminal Appeals consider the proceedings of

the trial court, appeals court and the arguments by the Petitioner, and grant the petition

for discretionary review, and reverse and remand the case for further proceedings, as

necessary.




                                             Respectfully submitted,

                                             /s/ Mark B. Dewitt
                                             Mark B. Dewitt
                                             Attorney for Petitioner
                                             POB 1274
                                             Granbury, Texas 76048
                                             817-573-1181; Fax 817-573-5110
                                             magby137@yahoo.com
                                             SBN 05669500


                           CERTIFICATE OF SERVICE

      A copy of this document was delivered or mailed to:

      Petitioner                  Matthew Lee Barnett,
                                  Petitioner, TDCJ # 01902805
                                  c/o Gurney Unit
                                  1385 FM 3328
                                  Palestine, Texas 75803


PDR                                                                              Page 10
      Prosecutor               Robert T. Christian
                               District Attorney, 355th District Court
                               Hood County Justice Center
                               Granbury, Texas 76048



      DATED:       June 24, 2015

                                            /s/ Mark B. Dewitt




PDR                                                                      Page 11
                                           APPENDIX

                                                                                                 Page

1. Second Court of Appeals Opinion for this case ..................................................... 1



2. Second Court of Appeals Judgment for this case ................................................. 13



3. Second Court of Appeals Dissenting Opinion for this case ................................. 14



4. Rodriguez v. U.S., 575 U.S. _________ , Court No. 13-9972 (2015) ................... 21




PDR                                                                                           Page 12
                                                                                  Page 1




                         COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00609-CR


MATTHEW LEE BARNETT                                               APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

               FROM THE 355TH DISTRICT COURT OF HOOD COUNTY
                          TRIAL COURT NO. CR12446

                                   ----------

                                  OPINION

                                   ----------

                               I. INTRODUCTION

       Appellant Matthew Lee Barnett appeals his convictions for possession of

less than one gram of methamphetamine and delivery of between four and 200

grams of methamphetamine. In one point, Barnett argues that the trial court

abused its discretion by denying his motion to suppress evidence discovered

after police stopped him, arrested him, and searched his vehicle and person. We

will affirm.
                                                                                     Page 2




                                II. BACKGROUND

      The State’s charges against Barnett stem from a series of events in which

undercover police officers conducted a narcotics purchase from two of Barnett’s

associates. The fruits of the resulting arrests in that transaction led police to

Barnett. After stopping Barnett’s vehicle in Granbury, Texas, police arrested him.

Following the State’s indictment, Barnett filed a motion to suppress evidence

stemming from that stop. At the suppression hearing, the State stipulated that

they did not stop and search Barnett and his vehicle pursuant to a warrant.

      Ray Miller, a narcotics investigator with the Hood County Sheriff’s Office,

testified that on September 7, 2012, he texted with and then arranged to meet

William Youngstrom and Travis Duval in Cresson, Texas, to conduct an

undercover narcotics purchase. The deal was for Miller, playing his role as an

undercover officer, to meet Youngstrom and Duval at a convenience store, get

into Duval’s vehicle, and purchase a quarter ounce of methamphetamine for

$550. As Miller got into Duval’s vehicle, he overheard Duval say to someone on

his cellphone, “He just got in.” Miller bought methamphetamine from Youngstrom

and Duval and then immediately arrested them. Because Youngstrom and Duval

were found in possession of 8.5 grams of methamphetamine during the arrest

and because they sold the methamphetamine to Miller, both were arrested for

delivery of a controlled substance weighing between four and 200 grams, a first-

degree felony. See Tex. Health & Safety Code § 481.112 (West 2010). During

these arrests, Miller confiscated both Youngstrom’s and Duval’s cellphones.


                                        2
                                                                                      Page 3




Soon after, Duval’s phone rang and the name “Matt” appeared on the screen.

Miller did not answer the call.

      Shortly thereafter, however, Youngstrom’s phone rang with the same

name appearing on the screen. Miller answered this call. According to Miller,

the person on the other end of the phone claimed ownership of the

methamphetamine and expressed to Miller that Miller owed him money for the

drugs. Miller said that during this phone conversation, he left “Matt” with the

impression that he had “robbed his couriers.”

      Miller then transferred “Matt”[’s] number to his own phone and began

texting with him.    Through a series of texts between “Matt” and Miller, the

contents of which the State introduced at the suppression hearing, “Matt”

indicated again that Duval and Youngstrom were his couriers, that he assumed

Miller had robbed them, and that he was willing to do business with Miller “if

[they] could get past this particular setback and [Matt] could get his money.”

      Miller arranged to meet “Matt” in Granbury, a city approximately thirteen

miles from Cresson. Approximately five hours after Youngstrom’s and Duval’s

arrests, “Matt” texted that he was ready to meet with Miller. Through texts, “Matt”

instructed Miller that he was in a Classic Inn motel in Granbury “five minutes

away from Walmart”; that he was on his way to meet Miller at a local restaurant

to collect the money regarding the transaction with Youngstrom and Duval; and

that he would be driving a “blue Suzuki SUV.” Miller said that he and fellow

officers were very familiar with this area of Granbury.


                                         3
                                                                                        Page 4




      During this time, Miller said he was in constant contact with other Hood

County Sheriff’s officers, relaying them all of this information. Miller said that he

had instructed other officers to stop “Matt” before the arranged meetup because,

through texts, Miller had come to believe that “Matt” might be in possession of

guns and because Miller was concerned that if the meetup occurred, officer

safety would be an issue.

      Richard Odom, a patrol sergeant for the Hood County Sheriff’s Office, also

testified at the suppression hearing. He said that he worked with Miller during

the events of September 8, 2012. According to Odom, Miller had advised him of

the meetup with “Matt.” Odom specifically testified that Miller had relayed to him

that “Matt” would be in a blue Suzuki SUV near a specific hotel in Granbury and

that this vehicle was related to the earlier drug buy involving Youngstrom and

Duval. Odom said that he relayed this information to fellow officers, who were

also working in conjunction with Miller, and that he witnessed one of the officers,

pursuant to Miller’s instructions, stop a vehicle matching the description Miller

had given in the area where Miller said it would be. Odom said that he was

trailing Hood County Sheriff’s Deputy Josh Lane as Lane initiated the stop of the

blue Suzuki SUV.

      Lane also testified at the suppression hearing. Lane said that he began

tailing Barnett’s vehicle on the night of September 8, 2012, because it matched

the description of a vehicle that he had been informed needed to be stopped.

Specifically, Lane said that he had “[r]eceived information that a subject was


                                         4
                                                                                       Page 5




coming into Granbury by the name of Matt, [who] was supposed to be driving a

blue Suzuki, [and] supposed to be coming into town in regards to a . . . narcotics

arrest made earlier in the day in Cresson.” Lane said that he initially followed the

“blue Suzuki SUV” because it was near “a hotel . . . about five minutes from the

local Walmart,” a location he had learned from other officers would be where

“Matt” would be found. Like the other officers who testified, Lane said that he

was very familiar with that area of Granbury. Lane averred that he followed

Barnett for a short time to see if he would commit a traffic violation.

      According to Lane, as Barnett neared “the location where [he] was

supposed to go to meet” Miller, he initiated a traffic stop, ostensibly because

Barnett had failed to maintain driving in a single lane. After stopping Barnett,

Lane “ran the license plate” and discovered that Barnett’s first name was

“Matthew.” From there, Lane asked Barnett if he would consent to a vehicle

search. By Lane’s account, Barnett initially replied that he did not want Lane to

“tear up his car,” but after Lane reassured him that he would not tear up the

vehicle, Barnett consented to a search.

      While searching Barnett’s vehicle, another deputy discovered an unlocked

safe in the trunk of the vehicle. Upon opening the safe, Lane said he “detected

the strong odor of marijuana” emanating from the safe. He also found “plastic

spoons, needles, [and] cut-off straws with a crystal-like substance inside them.”

He then placed Barnett under arrest. Further searching of the vehicle revealed




                                          5
                                                                                      Page 6




marijuana seeds and a cigarette pack found in the passenger area containing

0.23 grams of methamphetamine.

      At the close of the suppression hearing, the trial court denied Barnett’s

motion to suppress. In its findings of fact and conclusions of law, the trial court

specifically found that at the time of the stop, Lane had received enough

information from other officers to have formed a reasonable suspicion that

Barnett was a party to the transaction that occurred earlier that day in Cresson,

and that therefore Lane had reasonable suspicion that Barnett was engaged in

criminal activity. The trial court also specifically found that Barnett had “freely

and voluntarily consented to the officers’ search of his vehicle.”

      A jury returned a verdict of guilty on both of the State’s charges—

possession of a controlled substance less than one gram and, as a party to the

offense, delivery of a controlled substance between four and 200 grams. The

jury assessed punishment at two years’ confinement for the possession charge

and forty years’ confinement for the delivery charge. The trial court entered

judgment accordingly, ordering the sentences to run concurrently, and this

appeal followed.

                                  III. DISCUSSION

      In his sole point, Barnett states that he is contesting “the validity of the

traffic stop and its duration.” Among the arguments contained in his sole point

regarding his contention that the trial court erred by not suppressing the

evidence, Barnett argues that he did not commit a traffic offense in Lane’s


                                          6
                                                                                         Page 7




presence; that the duration of Lane’s detention, based on an alleged traffic

violation, surpassed the necessary time to obtain his consent to search his

vehicle; and that Lane did not have probable cause to arrest him for his

involvement in the arrests earlier in the day in Cresson. Barnett goes on to argue

that because the evidence he sought to suppress “was the basis of the charges

for which [he] was convicted,” his convictions should be reversed. We disagree.

      We first note that Barnett did not argue at the trial court specifically what

evidence the trial court should have suppressed. See Miller v. State, 312 S.W.3d
162, 166 (Tex. App.—Fort Worth 2010, no pet.) (“Nowhere, though, has

Appellant identified the specific items of evidence or categories of evidence he

sought to exclude by challenging the three search warrants.”); see also Brennan

v. State, 140 S.W.3d 779, 781 (Tex. App.—Houston [14th Dist.] 2004, pet. ref’d)

(holding global request to suppress “all evidence seized or obtained” from

alleged illegal searches and failure “to identify what, if any, evidence was ruled

upon by the denial” presented nothing for appellate review). In his suppression

motion filed in the trial court, Barnett requested that “[a]ll evidence, both physical

evidence as well as statements by [Barnett], collected as a result of the traffic

stop in this case should be suppressed.” On appeal, Barnett has requested that

this court reverse the trial court’s order denying his motion to suppress and hold

that the trial court should have suppressed “any items found in the SUV or on

[his] person after the traffic stop, including but not limited to: phones, straws,

baggies and scales.” Thus, there is authority to suggest that Barnett has not


                                          7
                                                                                       Page 8




preserved his point for our review. See Swain v. State, 181 S.W.3d 359, 365

(Tex. Crim. App. 2005), cert. denied, 549 U.S. 861 (2006) (“Appellant’s global

statements in his pretrial motion to suppress were not sufficiently specific to

preserve the arguments he now makes on appeal.”).

      But even considering Barnett’s argument that all the evidence gathered

from his vehicle, “as well as statements [made]” after Lane detained him, should

have been suppressed, Barnett’s sole point on appeal must be overruled

because he fails to challenge a ground stated by the trial court in its findings of

fact and conclusions of law as to why Lane’s stopping of Barnett was in fact

constitutionally firm—that Lane had reasonable suspicion that Barnett was a

party to the methamphetamine sale that occurred in Cresson prior to Lane having

stopped him.

      A.    Standard of Review

      We review a trial court’s ruling on a motion to suppress evidence under a

bifurcated standard of review.    Amador v. State, 221 S.W.3d 666, 673 (Tex.

Crim. App. 2007); Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997).

We give almost total deference to a trial court’s rulings on questions of historical

fact and application-of-law-to-fact questions that turn on an evaluation of

credibility and demeanor, but we review de novo application-of-law-to-fact

questions that do not turn on credibility and demeanor. Amador, 221 S.W.3d at

673; Estrada v. State, 154 S.W.3d 604, 607 (Tex. Crim. App. 2005); Johnson v.

State, 68 S.W.3d 644, 652–53 (Tex. Crim. App. 2002).


                                         8
                                                                                         Page 9




      It is a longstanding rule that an appellate court must uphold the trial court’s

order on a motion to suppress “on any theory of law applicable to the case.” See

State v. Esparza, 413 S.W.3d 81, 85 (Tex. Crim. App. 2013) (citing Calloway v.

State, 743 S.W.2d 645, 651–52 (Tex. Crim. App. 1988)); see also Alford v. State,

400 S.W.3d 924, 929 (Tex. Crim. App. 2013) (holding that conclusions of law are

reviewed de novo so that trial court’s order is upheld under any legal theory

supported by the facts).

      B.     Lane’s Reasonable Suspicion

      Even though Lane testified that one of the reasons he initiated a traffic stop

of Barnett’s vehicle was because Barnett had failed to maintain a single lane of

traffic, the trial court did not make such a finding.       Instead, the trial court

specifically found that Lane had reasonable suspicion to stop Barnett based on

the information he had received from fellow officers regarding Barnett’s

involvement in the arrests of Youngstrom and Duval. This finding is supported by

the law and the facts as determined at the suppression hearing.

      Under the Fourth Amendment, a warrantless detention of a person that

amounts to less than a full-blown custodial arrest must be justified by reasonable

suspicion. Derichsweiler v. State, 348 S.W.3d 906, 914 (Tex. Crim. App.), cert.

denied, ___ U.S. ___, 132 S. Ct. 150 (2011). A police officer has reasonable

suspicion to detain if he has specific, articulable facts that, combined with rational

inferences from those facts, would lead him to reasonably conclude that the

person detained is, has been, or soon will be engaged in criminal activity. Id.


                                          9
                                                                                     Page 10




This standard is an objective one that disregards the actual subjective intent of

the arresting officer and looks, instead, to whether there was an objectively

justifiable basis for the detention.    Id.   It also looks to the totality of the

circumstances—those circumstances may all seem innocent enough in isolation,

but if they combine to reasonably suggest the imminence of criminal conduct, an

investigative detention is justified.   Id.   The relevant inquiry is not whether

particular conduct is innocent or criminal, but the degree of suspicion that

attaches to particular noncriminal acts. Woods v. State, 956 S.W.2d 33, 38 (Tex.

Crim. App. 1997). Moreover, the detaining officer need not be personally aware

of every fact that objectively supports a reasonable suspicion to detain; rather,

the cumulative information known to the cooperating officers at the time of the

stop is to be considered in determining whether reasonable suspicion exists.

Derichsweiler, 348 S.W.3d at 914.

      Here, despite Barnett’s contention that the only reason Lane gave at the

suppression hearing for stopping him was a perceived traffic violation, Lane

testified that other cooperating officers had relayed to him specific, articulable

facts that, when combined with rational inferences, would have led him to believe

that Barnett was involved in the transaction that led to the arrests of Youngstrom

and Duval earlier that day. Lane testified that he had received information that a

“Matt” was coming into Granbury “in regards to a transaction or narcotics arrest

made earlier in the day in Cresson.” Lane also testified that he stopped Barnett’s

“blue Suzuki SUV” because it was near “a hotel . . . about five minutes from the


                                         10
                                                                                       Page 11




local Walmart,” a location he had learned from other officers would be where

Barnett’s vehicle would be found. And like the other officers who testified, Lane

said that he was very familiar with that area of Granbury. In its findings of fact,

the trial court found this testimony to be credible.

      We hold that the trial court did not abuse its discretion by finding that Lane

had reasonable suspicion to stop Barnett’s vehicle. See Orsag v. State, 312
S.W.3d 105, 114 (Tex. App.—Houston [14th Dist.] 2010, pet ref’d) (holding that

officer had reasonable suspicion to stop defendant’s vehicle for speeding after

receiving information from fellow officer describing the make, model, and location

of defendant’s vehicle); see also Francis v. State, No. 08-03-00316-CR, 2005 WL
1208142, at *2 (Tex. App.—El Paso May 19, 2005, no pet.) (not designated for

publication) (“The undercover officer had first-hand knowledge of the offense and

relayed that knowledge to his fellow officers.”).

      C.     Barnett Consented to Lane’s Search of His Vehicle

      In another portion of Barnett’s sole point, he contends that the duration of

Lane’s stop exceeded the necessary duration applicable to a traffic violation.

Again we note that the trial court did not make an explicit finding of fact or

conclusion of law that Lane stopped Barnett for a traffic violation.       We do,

however, conclude that the trial court’s finding of fact that Barnett consented to

an unlimited search of his vehicle is supported by the facts adduced at the

suppression hearing.




                                          11
                                                                                        Page 12




      We also find support in the record for the trial court’s conclusion of law that

Barnett “freely and voluntarily consented to the officers’ search of his vehicle”

and that such consent was “positive and unequivocal.” This conclusion is based

on Lane’s testimony that Barnett expressly consented to the search, which the

trial court found to be true. See James v. State, 102 S.W.3d 162, 173 (Tex.

App.—Fort Worth 2003, pet. ref’d) (“[R]easonable suspicion is not required for a

police officer to request consent to search an automobile after the reason for an

initial stop is concluded as long as a message is not conveyed that compliance is

required.”).

                                  IV. CONCLUSION

      We hold that the trial court did not abuse its discretion by denying Barnett’s

motion to suppress. Thus, we overrule Barnett’s sole point and affirm the trial

court’s judgments.



                                                    /s/ Bill Meier

                                                    BILL MEIER
                                                    JUSTICE

PANEL: DAUPHINOT, GARDNER, and MEIER, JJ.

Dauphinot, J., filed a dissenting opinion.

PUBLISH

DELIVERED: June 18, 2015




                                         12
                                                                                      Page 13




                           COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                   NO. 02-13-00609-CR

Matthew Lee Barnett                         §    From the 355th District Court

                                            §    of Hood County (CR12446)

                                            §    June 18, 2015
v.
                                            §    Opinion by Justice Meier

                                            §    Dissent by Justice Dauphinot

The State of Texas                          §    (p)

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgments. It is ordered that the judgments

of the trial court are affirmed.


                                        SECOND DISTRICT COURT OF APPEALS



                                        By /s/ Bill Meier
                                            Justice Bill Meier
                                                                                   Page 14




                        COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-13-00609-CR


MATTHEW LEE BARNETT                                                APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

          FROM THE 355TH DISTRICT COURT OF HOOD COUNTY
                     TRIAL COURT NO. CR12446

                                    ----------

                            DISSENTING OPINION

                                    ----------

      I must respectfully dissent from the opinion of the conscientious majority

for more than one reason.

      The majority, relying on Swain v. State,1 holds that Barnett did not

preserve his suppression issue for appellate review. The Swain court stated,


      1
       181 S.W.3d 359 (Tex. Crim. App. 2005), cert. denied, 549 U.S. 861
(2006).
                                                                                       Page 15




              In his written “Motion to Suppress Evidence,” appellant
      generally argued “[t]hat any statements made by Defendant were
      obtained in violation of his right to counsel and his right against self-
      incrimination as guaranteed by U.S. Const. amends. V, VI, and XIV,
      and Tex. Const. art. I, §§ 10 and 19.” He also generally argued in
      his motion to suppress that his statements were inadmissible under
      Article 38.23. These arguments were global in nature and contained
      little more than citations to constitutional and statutory provisions. At
      the hearing on the motion to suppress, appellant failed to complain
      about being questioned after asserting his right to counsel, and
      instead simply objected that his statements were inadmissible
      because the police illegally arrested him and failed to comply with
      the requirements of Articles 38.22, 14.03, and 14.06. Appellant’s
      global statements in his pretrial motion to suppress were not
      sufficiently specific to preserve the arguments he now makes on
      appeal.2

Swain turns on the fact that Swain argued constitutional rights generally in the

trial court but only on appeal did he raise the fact that he had requested counsel

and was denied access to counsel. Thus, the Swain trial court was not put on

notice of his true complaint.

      In the case now before this court, both in the trial court and on appeal,

Barnett complained of the admission of the fruits of the poisonous tree: that “[a]ll

evidence, both physical evidence as well as [his] statements . . . , collected as a

result of the traffic stop in this case should be suppressed.” It is true that after

trial, Barnett was able to list the specific items that had been admitted into

evidence during the trial, but the trial court was on notice of the items Barnett

sought to suppress—his statement and the items the police seized when they

searched the car and Barnett—as well as the reasons for which they should be

      2
       Id. (citing Tex. R. App. P. 33.1).


                                            2
                                                                                          Page 16




suppressed. The posture of this case is not that of Swain. I would hold that

Barnett sufficiently preserved his suppression issue for appellate review.

         I would also hold that the warrantless detention of Barnett was not justified.

“The Fourth Amendment to the United States Constitution permits a warrantless

detention of a person, short of a full-blown custodial arrest, if the detention is

justified by reasonable suspicion.”3        The legality of traffic stops for Fourth

Amendment purposes is subject to analysis under the Terry standard,4 that is,

whether the officer’s action was justified at its inception and whether the search

and seizure were reasonably related in scope to the circumstances that justified

the stop in the first place.5

         Barnett argues that Deputy Lane saw no real traffic offense. The trial court

did not find or conclude that Barnett committed a traffic offense in Lane’s

presence. The majority essentially holds that because Barnett did not challenge

one of the grounds for denying the criminal version of summary judgment, he

loses:

                 Barnett’s sole point on appeal must be overruled because he
         fails to challenge a ground stated by the trial court in its findings of
         fact and conclusions of law as to why Lane’s stopping of Barnett was
         in fact constitutionally firm—that Lane had reasonable suspicion that



         3
         Johnson v. State, 414 S.W.3d 184, 191 (Tex. Crim. App. 2013).
         4
         Terry v. Ohio, 392 U.S. 1, 28, 88 S. Ct. 1868, 1883 (1968).
         5
         See Kothe v. State, 152 S.W.3d 54, 62 (Tex. Crim. App. 2004).


                                            3
                                                                                       Page 17




      Barnett was a party to the methamphetamine sale that occurred in
      Cresson prior to Lane having stopped him.6

      Respectfully, the term “reasonable suspicion” is not a magic talisman that

suspends the protections of the Fourth Amendment’s warrant requirement. As

Justice Marshall explained in his Sokolow dissent,

      The reasonable-suspicion standard is a derivation of the probable-
      cause command, applicable only to those brief detentions which fall
      short of being full-scale searches and seizures and which are
      necessitated by law enforcement exigencies such as the need to
      stop ongoing crimes, to prevent imminent crimes, and to protect law
      enforcement officers in highly charged situations.7

      The timeline of events was

           2:30 p.m.—meeting for methamphetamine sale

           2:52 p.m.—initial negotiations to meet for drug transaction with
            Appellant

           6:30 p.m.—Appellant said they could meet at 10:00 p.m.

           11:15 p.m.—Officer Miller told patrol officer to stop Appellant.

      If the ground justifying the seizure of Barnett was that he was a party to the

methamphetamine sale that occurred nine hours earlier in Cresson, why is there

no warrant? Miller, the undercover officer, arranged to meet with Appellant five

hours before the arrest. What is the warrant exception that justifies suspending

the warrant requirement? Again, the trial court did not find that the officer viewed


      6
       Maj. Op. at 8.
      7
      United States v. Sokolow, 490 U.S. 1, 12, 109 S. Ct. 1581, 1588 (1989)
(Marshall, J., dissenting).


                                         4
                                                                                          Page 18




a traffic violation; the record therefore clearly reflects that the purpose of stopping

Barnett was to search and arrest him.

      Reasonable suspicion will not support an arrest.8 A warrantless arrest

must be founded on probable cause plus a recognized exception to the warrant

requirement. Probable cause is a higher standard than reasonable suspicion. 9

Probable cause will support a warrant. In the more than five hours that the police

waited for Barnett, they made no effort to secure a warrant. Nor does the State

suggest any impediment to securing the warrant. There is also no evidence of

an exigency.

      Somehow, we seem to have concluded in Texas that reasonable suspicion

takes the place of the constitutional warrant requirement. This is simply not true.

Reasonable suspicion supports an investigation into whether a crime has been or

is being committed. If, as the trial court found and the majority accepts, the

police were justified in arresting Barnett because he had been a party to the drug

transaction, what evidence of that transaction did the police expect to find when

they stopped his car and detained him? What was the exigency that prevented

      8
      Wade v. State, 422 S.W.3d 661, 667 (Tex. Crim. App. 2013) (“[A]rrests,
the most intrusive of Fourth Amendment seizures, . . . are reasonable only if
supported by probable cause.”).
      9
        Rhoades v. State, 84 S.W.3d 10, 15 n.2 (Tex. App.—Texarkana 2002, no
pet.) (“The rule in Terry permits ‘stop and frisk’ searches for guns, knives, clubs,
or other weapons for the purpose of protecting the police officer and others
nearby on the basis of reasonable suspicion that the subject of the search might
be armed and dangerous, rather than demanding that officers meet the higher
standard of probable cause.”).


                                          5
                                                                                       Page 19




their seeking a warrant during the five hours they did not act?        There is no

evidence in the record that Barnett was in possession of evidence of the drug

transaction that he would destroy as soon as the timer hit five hours. There is no

evidence that he would flee when the timer hit five hours. There is a mention of

officer safety because Barnett could have had a gun or guns. But why were the

guns less of a danger to a lone officer than to officers trained to execute

warrants? Why did the threat of danger suddenly arise after five hours expired?

Why did the exigency arise only after five hours of doing nothing to seek a

warrant?

      In this case, the arresting officer admitted that he was looking for a pretext

to stop Barnett and search his car. As Barnett argues,

              Under cross-examination, Lane stated that the reason for the
      traffic stop was the driver’s violation of Texas Transportation Code
      §545.060(a)(1). Lane testified that he had committed in his mind to
      pull over Appellant’s vehicle for some traffic offense, based on the
      information that he had received from Sgt. Odom.

             Lane testified that Appellant’s crossing of the white line
      occurred for just a few seconds and a short distance (18 inches) into
      the other lane. Lane testified that there were no cars in the lane
      beside the lane in which Appellant was driving, nor was there a car
      in the lane adjacent to that lane or even in the lane to the right of
      that lane. Lane’s in-car video shows the Appellant’s car as it
      negotiated the left hand turn as it was being stopped by the officer.

            Lane had not returned Appellant’s license and had not said
      that Appellant was free to leave prior to the time that he asked to
      search Appellant’s vehicle. [Record citations omitted.]




                                         6
                                                                                  Page 20




But as the majority points out, the trial court did not find that the police

based the detention on a perceived traffic violation. The trial court found

only that the police detained Barnett for the reported drug offense:

              Even though Lane testified that one of the reasons he initiated
      a traffic stop of Barnett’s vehicle was because Barnett had failed to
      maintain a single lane of traffic, the trial court did not make such a
      finding. Instead, the trial court specifically found that Lane had
      reasonable suspicion to stop Barnett based on the information he
      had received from fellow officers regarding Barnett’s involvement in
      the arrests of Youngstrom and Duval. This finding is supported by
      the law and the facts as determined at the suppression hearing.10

      The issue is not whether the police had sufficient information to provide

probable cause. The issue is why no request for a warrant was submitted to the

scrutiny of a detached, neutral magistrate. Nothing in the record suggests that

no magistrate was available.          The majority does not explain what “law

enforcement exigenc[y]” necessitated this warrantless detention or which

exception to the warrant requirement justifies the warrantless detention.

Because the majority does not explain how the warrantless detention based on

information that Barnett had acted as a party to a crime five hours earlier is

“constitutionally firm,” I must respectfully dissent.

                                                        /s/ Lee Ann Dauphinot
                                                        LEE ANN DAUPHINOT
                                                        JUSTICE

PUBLISH

DELIVERED: June 18, 2015

      10
        Maj. Op. at 9.


                                           7
                                                                                          Page 21




(Slip Opinion)               OCTOBER TERM, 2014                                       1

                                        Syllabus

          NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
        being done in connection with this case, at the time the opinion is issued.
        The syllabus constitutes no part of the opinion of the Court but has been
        prepared by the Reporter of Decisions for the convenience of the reader.
        See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                        Syllabus

                  RODRIGUEZ v. UNITED STATES

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                 THE EIGHTH CIRCUIT

    No. 13–9972. Argued January 21, 2015—Decided April 21, 2015
Officer Struble, a K–9 officer, stopped petitioner Rodriguez for driving
  on a highway shoulder, a violation of Nebraska law. After Struble at-
  tended to everything relating to the stop, including, inter alia, check-
  ing the driver’s licenses of Rodriguez and his passenger and issuing a
  warning for the traffic offense, he asked Rodriguez for permission to
  walk his dog around the vehicle. When Rodriguez refused, Struble
  detained him until a second officer arrived. Struble then retrieved
  his dog, who alerted to the presence of drugs in the vehicle. The en-
  suing search revealed methamphetamine. Seven or eight minutes
  elapsed from the time Struble issued the written warning until the
  dog alerted.
     Rodriguez was indicted on federal drug charges. He moved to sup-
  press the evidence seized from the vehicle on the ground, among oth-
  ers, that Struble had prolonged the traffic stop without reasonable
  suspicion in order to conduct the dog sniff. The Magistrate Judge
  recommended denial of the motion. He found no reasonable suspicion
  supporting detention once Struble issued the written warning. Un-
  der Eighth Circuit precedent, however, he concluded that prolonging
  the stop by “seven to eight minutes” for the dog sniff was only a de
  minimis intrusion on Rodriguez’s Fourth Amendment rights and was
  for that reason permissible. The District Court then denied the mo-
  tion to suppress. Rodriguez entered a conditional guilty plea and was
  sentenced to five years in prison. The Eighth Circuit affirmed. Not-
  ing that the seven or eight minute delay was an acceptable “de mini-
  mis intrusion on Rodriguez’s personal liberty,” the court declined to
  reach the question whether Struble had reasonable suspicion to con-
  tinue Rodriguez’s detention after issuing the written warning.
Held:
                                                                                  Page 22




2                    RODRIGUEZ v. UNITED STATES

                                   Syllabus

         1. Absent reasonable suspicion, police extension of a traffic stop
    in order to conduct a dog sniff violates the Constitution’s shield
    against unreasonable seizures.
       A routine traffic stop is more like a brief stop under Terry v. Ohio,
    392 U.S. 1, than an arrest, see, e.g., Arizona v. Johnson, 555 U.S.
323, 330. Its tolerable duration is determined by the seizure’s “mis-
    sion,” which is to address the traffic violation that warranted the
    stop, Illinois v. Caballes, 543 U.S. 405, 407 and attend to related
    safety concerns. Authority for the seizure ends when tasks tied to
    the traffic infraction are—or reasonably should have been—
    completed. The Fourth Amendment may tolerate certain unrelated
    investigations that do not lengthen the roadside detention, Johnson,
555 U.S., at 327–328 (questioning); Caballes, 543 U.S., at 406, 408
    (dog sniff), but a traffic stop “become[s] unlawful if it is prolonged be-
    yond the time reasonably required to complete th[e] mission” of issu-
    ing a warning ticket, id., at 407.
       Beyond determining whether to issue a traffic ticket, an officer’s
    mission during a traffic stop typically includes checking the driver’s
    license, determining whether there are outstanding warrants against
    the driver, and inspecting the automobile’s registration and proof of
    insurance. These checks serve the same objective as enforcement of
    the traffic code: ensuring that vehicles on the road are operated safe-
    ly and responsibly. See Delaware v. Prouse, 440 U.S. 648, 658–659.
    Lacking the same close connection to roadway safety as the ordinary
    inquiries, a dog sniff is not fairly characterized as part of the officer’s
    traffic mission.
       In concluding that the de minimis intrusion here could be offset by
    the Government’s interest in stopping the flow of illegal drugs, the
    Eighth Circuit relied on Pennsylvania v. Mimms, 434 U.S. 106. The
    Court reasoned in Mimms that the government’s “legitimate and
    weighty” interest in officer safety outweighed the “de minimis” addi-
    tional intrusion of requiring a driver, lawfully stopped, to exit a vehi-
    cle, id., at 110–111. The officer-safety interest recognized in Mimms,
    however, stemmed from the danger to the officer associated with the
    traffic stop itself. On-scene investigation into other crimes, in con-
    trast, detours from the officer’s traffic-control mission and therefore
    gains no support from Mimms.
       The Government’s argument that an officer who completes all traf-
    fic-related tasks expeditiously should earn extra time to pursue an
    unrelated criminal investigation is unpersuasive, for a traffic stop
    “prolonged beyond” the time in fact needed for the officer to complete
    his traffic-based inquiries is “unlawful,” Caballes, 543 U.S., at 407.
    The critical question is not whether the dog sniff occurs before or af-
    ter the officer issues a ticket, but whether conducting the sniff adds
                                                                             Page 23




                     Cite as: 575 U. S. ____ (2015)                     3

                                Syllabus

  time to the stop. Pp. 5–8.
       2. The determination adopted by the District Court that deten-
  tion for the dog sniff was not independently supported by individual-
  ized suspicion was not reviewed by the Eighth Circuit. That question
  therefore remains open for consideration on remand. P. 9.
741 F.3d 905, vacated and remanded.

  GINSBURG, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and SCALIA, BREYER, SOTOMAYOR, and KAGAN, JJ., joined. KEN-
NEDY, J., filed a dissenting opinion. THOMAS, J., filed a dissenting opin-
ion, in which ALITO, J., joined, and in which KENNEDY, J., joined as to
all but Part III. ALITO, J., filed a dissenting opinion.
                                                                                        Page 24




                        Cite as: 575 U. S. ____ (2015)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash­
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 13–9972
                                   _________________


          DENNYS RODRIGUEZ, PETITIONER v.

                  UNITED STATES

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE EIGHTH CIRCUIT

                                 [April 21, 2015] 


   JUSTICE GINSBURG delivered the opinion of the Court.
   In Illinois v. Caballes, 543 U.S. 405 (2005), this Court
held that a dog sniff conducted during a lawful traffic stop
does not violate the Fourth Amendment’s proscription of
unreasonable seizures. This case presents the question
whether the Fourth Amendment tolerates a dog sniff
conducted after completion of a traffic stop. We hold that
a police stop exceeding the time needed to handle the
matter for which the stop was made violates the Constitu­
tion’s shield against unreasonable seizures. A seizure
justified only by a police-observed traffic violation, there­
fore, “become[s] unlawful if it is prolonged beyond the time
reasonably required to complete th[e] mission” of issuing a
ticket for the violation. Id., at 407. The Court so recog­
nized in Caballes, and we adhere to the line drawn in that
decision.
                            I
  Just after midnight on March 27, 2012, police officer
Morgan Struble observed a Mercury Mountaineer veer
slowly onto the shoulder of Nebraska State Highway 275
for one or two seconds and then jerk back onto the road.
                                                                  Page 25




2               RODRIGUEZ v. UNITED STATES

                      Opinion of the Court

Nebraska law prohibits driving on highway shoulders, see
Neb. Rev. Stat. §60–6,142 (2010), and on that basis, Stru­
ble pulled the Mountaineer over at 12:06 a.m. Struble is a
K–9 officer with the Valley Police Department in Ne­
braska, and his dog Floyd was in his patrol car that night.
Two men were in the Mountaineer: the driver, Dennys
Rodriguez, and a front-seat passenger, Scott Pollman.
   Struble approached the Mountaineer on the passenger’s
side. After Rodriguez identified himself, Struble asked
him why he had driven onto the shoulder. Rodriguez
replied that he had swerved to avoid a pothole. Struble
then gathered Rodriguez’s license, registration, and proof
of insurance, and asked Rodriguez to accompany him to
the patrol car. Rodriguez asked if he was required to do
so, and Struble answered that he was not. Rodriguez
decided to wait in his own vehicle.
   After running a records check on Rodriguez, Struble
returned to the Mountaineer. Struble asked passenger
Pollman for his driver’s license and began to question him
about where the two men were coming from and where
they were going. Pollman replied that they had traveled
to Omaha, Nebraska, to look at a Ford Mustang that was
for sale and that they were returning to Norfolk, Ne­
braska. Struble returned again to his patrol car, where he
completed a records check on Pollman, and called for a
second officer. Struble then began writing a warning
ticket for Rodriguez for driving on the shoulder of the
road.
   Struble returned to Rodriguez’s vehicle a third time to
issue the written warning. By 12:27 or 12:28 a.m., Struble
had finished explaining the warning to Rodriguez, and
had given back to Rodriguez and Pollman the documents
obtained from them. As Struble later testified, at that
point, Rodriguez and Pollman “had all their documents
back and a copy of the written warning. I got all the
reason[s] for the stop out of the way[,] . . . took care of all
                                                                 Page 26




                  Cite as: 575 U. S. ____ (2015)            3

                      Opinion of the Court

the business.” App. 70.
  Nevertheless, Struble did not consider Rodriguez “free
to leave.” Id., at 69–70. Although justification for the
traffic stop was “out of the way,” id., at 70, Struble asked
for permission to walk his dog around Rodriguez’s vehicle.
Rodriguez said no. Struble then instructed Rodriguez to
turn off the ignition, exit the vehicle, and stand in front of
the patrol car to wait for the second officer. Rodriguez
complied. At 12:33 a.m., a deputy sheriff arrived. Struble
retrieved his dog and led him twice around the Moun­
taineer. The dog alerted to the presence of drugs halfway
through Struble’s second pass. All told, seven or eight
minutes had elapsed from the time Struble issued the
written warning until the dog indicated the presence of
drugs. A search of the vehicle revealed a large bag of
methamphetamine.
  Rodriguez was indicted in the United States District
Court for the District of Nebraska on one count of posses­
sion with intent to distribute 50 grams or more of meth­
amphetamine, in violation of 21 U.S. C. §§841(a)(1) and
(b)(1). He moved to suppress the evidence seized from his
car on the ground, among others, that Struble had pro­
longed the traffic stop without reasonable suspicion in
order to conduct the dog sniff.
  After receiving evidence, a Magistrate Judge recom­
mended that the motion be denied. The Magistrate Judge
found no probable cause to search the vehicle independent
of the dog alert. App. 100 (apart from “information given
by the dog,” “Officer Struble had [no]thing other than a
rather large hunch”). He further found that no reasonable
suspicion supported the detention once Struble issued the
written warning. He concluded, however, that under
Eighth Circuit precedent, extension of the stop by “seven
to eight minutes” for the dog sniff was only a de minimis
intrusion on Rodriguez’s Fourth Amendment rights and
was therefore permissible.
                                                                 Page 27




4              RODRIGUEZ v. UNITED STATES

                      Opinion of the Court

   The District Court adopted the Magistrate Judge’s
factual findings and legal conclusions and denied Rodri­
guez’s motion to suppress. The court noted that, in the
Eighth Circuit, “dog sniffs that occur within a short time
following the completion of a traffic stop are not constitu­
tionally prohibited if they constitute only de minimis
intrusions.” App. 114 (quoting United States v. Alexander,
448 F.3d 1014, 1016 (CA8 2006)). The court thus agreed
with the Magistrate Judge that the “7 to 10 minutes”
added to the stop by the dog sniff “was not of constitu­
tional significance.” App. 114. Impelled by that decision,
Rodriguez entered a conditional guilty plea and was sen­
tenced to five years in prison.
   The Eighth Circuit affirmed. The “seven- or eight-
minute delay” in this case, the opinion noted, resembled
delays that the court had previously ranked as permissi­
ble. 741 F.3d 905, 907 (2014). The Court of Appeals thus
ruled that the delay here constituted an acceptable “de
minimis intrusion on Rodriguez’s personal liberty.” Id., at
908. Given that ruling, the court declined to reach the
question whether Struble had reasonable suspicion to
continue Rodriguez’s detention after issuing the written
warning.
   We granted certiorari to resolve a division among lower
courts on the question whether police routinely may ex­
tend an otherwise-completed traffic stop, absent reason­
able suspicion, in order to conduct a dog sniff. 573 U. S. ___
(2014). Compare, e.g., United States v. Morgan, 270 F.3d
625, 632 (CA8 2001) (postcompletion delay of “well under
ten minutes” permissible), with, e.g., State v. Baker, 2010
UT 18, ¶13, 229 P.3d 650, 658 (2010) (“[W]ithout addi­
tional reasonable suspicion, the officer must allow the
seized person to depart once the purpose of the stop has
concluded.”).
                                                                   Page 28




                  Cite as: 575 U. S. ____ (2015)              5

                      Opinion of the Court

                                II
   A seizure for a traffic violation justifies a police investi­
gation of that violation. “[A] relatively brief encounter,” a
routine traffic stop is “more analogous to a so-called ‘Terry
stop’ . . . than to a formal arrest.” Knowles v. Iowa, 525
U.S. 113, 117 (1998) (quoting Berkemer v. McCarty, 468
U.S. 420, 439 (1984), in turn citing Terry v. Ohio, 392
U.S. 1 (1968)). See also Arizona v. Johnson, 555 U.S.
323, 330 (2009). Like a Terry stop, the tolerable duration
of police inquiries in the traffic-stop context is determined
by the seizure’s “mission”—to address the traffic violation
that warranted the stop, Caballes, 543 U.S., at 407, and
attend to related safety concerns, infra, at 6–7. See also
United States v. Sharpe, 470 U.S. 675, 685 (1985); Florida
v. Royer, 460 U.S. 491, 500 (1983) (plurality opinion)
(“The scope of the detention must be carefully tailored to
its underlying justification.”). Because addressing the
infraction is the purpose of the stop, it may “last no longer
than is necessary to effectuate th[at] purpose.” Ibid. See
also Caballes, 543 U.S., at 407. Authority for the seizure
thus ends when tasks tied to the traffic infraction are—or
reasonably should have been—completed. See Sharpe,
470 U.S., at 686 (in determining the reasonable duration
of a stop, “it [is] appropriate to examine whether the police
diligently pursued [the] investigation”).
   Our decisions in Caballes and Johnson heed these con­
straints. In both cases, we concluded that the Fourth
Amendment tolerated certain unrelated investigations
that did not lengthen the roadside detention. Johnson,
555 U.S., at 327–328 (questioning); Caballes, 543 U.S., at
406, 408 (dog sniff). In Caballes, however, we cautioned
that a traffic stop “can become unlawful if it is prolonged
beyond the time reasonably required to complete th[e]
mission” of issuing a warning ticket. 543 U.S., at 407.
And we repeated that admonition in Johnson: The seizure
remains lawful only “so long as [unrelated] inquiries do
                                                               Page 29




6              RODRIGUEZ v. UNITED STATES

                     Opinion of the Court

not measurably extend the duration of the stop.” 555
U.S., at 333. See also Muehler v. Mena, 544 U.S. 93, 101
(2005) (because unrelated inquiries did not “exten[d] the
time [petitioner] was detained[,] . . . no additional Fourth
Amendment justification . . . was required”). An officer, in
other words, may conduct certain unrelated checks during
an otherwise lawful traffic stop. But contrary to JUSTICE
ALITO’s suggestion, post, at 4, n. 2, he may not do so in a
way that prolongs the stop, absent the reasonable suspi­
cion ordinarily demanded to justify detaining an individ­
ual. But see post, at 1–2 (ALITO, J., dissenting) (premising
opinion on the dissent’s own finding of “reasonable suspi­
cion,” although the District Court reached the opposite
conclusion, and the Court of Appeals declined to consider
the issue).
  Beyond determining whether to issue a traffic ticket, an
officer’s mission includes “ordinary inquiries incident to
[the traffic] stop.” Caballes, 543 U.S., at 408. Typically
such inquiries involve checking the driver’s license, de­
termining whether there are outstanding warrants
against the driver, and inspecting the automobile’s regis­
tration and proof of insurance. See Delaware v. Prouse,
440 U.S. 648, 658–660 (1979). See also 4 W. LaFave,
Search and Seizure §9.3(c), pp. 507–517 (5th ed. 2012).
These checks serve the same objective as enforcement of
the traffic code: ensuring that vehicles on the road are
operated safely and responsibly. See Prouse, 440 U.S., at
658–659; LaFave, Search and Seizure §9.3(c), at 516 (A
“warrant check makes it possible to determine whether
the apparent traffic violator is wanted for one or more
previous traffic offenses.”).
   A dog sniff, by contrast, is a measure aimed at “de­
tect[ing] evidence of ordinary criminal wrongdoing.”
Indianapolis v. Edmond, 531 U.S. 32, 40–41 (2000). See
also Florida v. Jardines, 569 U.S. 1, ___–___ (2013) (slip
op., at 7–8). Candidly, the Government acknowledged at
                                                                Page 30




                 Cite as: 575 U. S. ____ (2015)            7

                     Opinion of the Court

oral argument that a dog sniff, unlike the routine
measures just mentioned, is not an ordinary incident of a
traffic stop. See Tr. of Oral Arg. 33. Lacking the same
close connection to roadway safety as the ordinary inquir­
ies, a dog sniff is not fairly characterized as part of the
officer’s traffic mission.
   In advancing its de minimis rule, the Eighth Circuit
relied heavily on our decision in Pennsylvania v. Mimms,
434 U.S. 106 (1977) (per curiam). See United States v.
$404,905.00 in U. S. Currency, 182 F.3d 643, 649 (CA8
1999). In Mimms, we reasoned that the government’s
“legitimate and weighty” interest in officer safety out­
weighs the “de minimis” additional intrusion of requiring
a driver, already lawfully stopped, to exit the vehicle. 434
U.S., at 110–111. See also Maryland v. Wilson, 519 U.S.
408, 413–415 (1997) (passengers may be required to exit
vehicle stopped for traffic violation). The Eighth Circuit,
echoed in JUSTICE THOMAS’s dissent, believed that the
imposition here similarly could be offset by the Govern­
ment’s “strong interest in interdicting the flow of illegal
drugs along the nation’s highways.” $404,905.00 in U. S.
Currency, 182 F.3d, at 649; see post, at 9.
   Unlike a general interest in criminal enforcement,
however, the government’s officer safety interest stems
from the mission of the stop itself. Traffic stops are “espe­
cially fraught with danger to police officers,” Johnson, 555
U.S., at 330 (internal quotation marks omitted), so an
officer may need to take certain negligibly burdensome
precautions in order to complete his mission safely. Cf.
United States v. Holt, 264 F.3d 1215, 1221–1222 (CA10
2001) (en banc) (recognizing officer safety justification for
criminal record and outstanding warrant checks), abro­
gated on other grounds as recognized in United States v.
Stewart, 473 F.3d 1265, 1269 (CA10 2007). On-scene
investigation into other crimes, however, detours from
that mission. See supra, at 6–7. So too do safety precau­
                                                                 Page 31




8              RODRIGUEZ v. UNITED STATES

                      Opinion of the Court

tions taken in order to facilitate such detours. But cf. post,
at 2–3 (ALITO, J., dissenting). Thus, even assuming that
the imposition here was no more intrusive than the exit
order in Mimms, the dog sniff could not be justified on the
same basis. Highway and officer safety are interests
different in kind from the Government’s endeavor to de­
tect crime in general or drug trafficking in particular.
   The Government argues that an officer may “incremen­
tal[ly]” prolong a stop to conduct a dog sniff so long as the
officer is reasonably diligent in pursuing the traffic-related
purpose of the stop, and the overall duration of the stop
remains reasonable in relation to the duration of other
traffic stops involving similar circumstances. Brief for
United States 36–39. The Government’s argument, in
effect, is that by completing all traffic-related tasks expe­
ditiously, an officer can earn bonus time to pursue an
unrelated criminal investigation. See also post, at 2–5
(THOMAS, J., dissenting) (embracing the Government’s
argument). The reasonableness of a seizure, however,
depends on what the police in fact do. See Knowles, 525
U.S., at 115–117.       In this regard, the Government
acknowledges that “an officer always has to be reasonably
diligent.” Tr. of Oral Arg. 49. How could diligence be
gauged other than by noting what the officer actually did
and how he did it? If an officer can complete traffic-based
inquiries expeditiously, then that is the amount of “time
reasonably required to complete [the stop’s] mission.”
Caballes, 543 U.S., at 407. As we said in Caballes and
reiterate today, a traffic stop “prolonged beyond” that
point is “unlawful.” Ibid. The critical question, then, is
not whether the dog sniff occurs before or after the officer
issues a ticket, as JUSTICE ALITO supposes, post, at 2–4,
but whether conducting the sniff “prolongs”—i.e., adds
time to—“the stop,” supra, at 6.
                                                              Page 32




                 Cite as: 575 U. S. ____ (2015)           9

                     Opinion of the Court

                             III
  The Magistrate Judge found that detention for the dog
sniff in this case was not independently supported by
individualized suspicion, see App. 100, and the District
Court adopted the Magistrate Judge’s findings, see id., at
112–113. The Court of Appeals, however, did not review
that determination. But see post, at 1, 10–12 (THOMAS, J.,
dissenting) (resolving the issue, nevermind that the Court
of Appeals left it unaddressed); post, at 1–2 (ALITO, J.,
dissenting) (upbraiding the Court for addressing the sole
issue decided by the Court of Appeals and characterizing
the Court’s answer as “unnecessary” because the Court,
instead, should have decided an issue the Court of Appeals
did not decide). The question whether reasonable suspi­
cion of criminal activity justified detaining Rodriguez
beyond completion of the traffic infraction investigation,
therefore, remains open for Eighth Circuit consideration
on remand.
                        *   *    *
  For the reasons stated, the judgment of the United
States Court of Appeals for the Eighth Circuit is vacated,
and the case is remanded for further proceedings con­
sistent with this opinion.
                                          It is so ordered.
                                                             Page 33




                 Cite as: 575 U. S. ____ (2015)          1

                   KENNEDY, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 13–9972
                         _________________


        DENNYS RODRIGUEZ, PETITIONER v.

                UNITED STATES

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE EIGHTH CIRCUIT

                        [April 21, 2015] 


  JUSTICE KENNEDY, dissenting.
  My join in JUSTICE THOMAS’ dissenting opinion does not
extend to Part III. Although the issue discussed in that
Part was argued here, the Court of Appeals has not ad-
dressed that aspect of the case in any detail. In my view
the better course would be to allow that court to do so in
the first instance.
                                                              Page 34




                 Cite as: 575 U. S. ____ (2015)           1

                    THOMAS, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 13–9972
                         _________________


        DENNYS RODRIGUEZ, PETITIONER v.

                UNITED STATES

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE EIGHTH CIRCUIT

                        [April 21, 2015] 


  JUSTICE THOMAS, with whom JUSTICE ALITO joins, and
with whom JUSTICE KENNEDY joins as to all but Part III,
dissenting.
  Ten years ago, we explained that “conducting a dog sniff
[does] not change the character of a traffic stop that is
lawful at its inception and otherwise executed in a reason-
able manner.” Illinois v. Caballes, 543 U.S. 405, 408
(2005). The only question here is whether an officer exe-
cuted a stop in a reasonable manner when he waited to
conduct a dog sniff until after he had given the driver a
written warning and a backup unit had arrived, bringing
the overall duration of the stop to 29 minutes. Because
the stop was reasonably executed, no Fourth Amendment
violation occurred. The Court’s holding to the contrary
cannot be reconciled with our decision in Caballes or a
number of common police practices. It was also unneces-
sary, as the officer possessed reasonable suspicion to
continue to hold the driver to conduct the dog sniff. I
respectfully dissent.
                             I
  The Fourth Amendment protects “[t]he right of the
people to be secure in their persons, houses, papers, and
effects, against unreasonable searches and seizures.”
U. S. Const., Amdt. 4. As the text indicates, and as we
                                                                 Page 35




2              RODRIGUEZ v. UNITED STATES

                     THOMAS, J., dissenting

have repeatedly confirmed, “the ultimate touchstone of the
Fourth Amendment is ‘reasonableness.’ ” Brigham City v.
Stuart, 547 U.S. 398, 403 (2006). We have defined rea-
sonableness “in objective terms by examining the totality
of the circumstances,” Ohio v. Robinette, 519 U.S. 33, 39
(1996), and by considering “the traditional protections
against unreasonable searches and seizures afforded by
the common law at the time of the framing,” Atwater v.
Lago Vista, 532 U.S. 318, 326 (2001) (internal quotation
marks omitted). When traditional protections have not
provided a definitive answer, our precedents have “ana-
lyzed a search or seizure in light of traditional standards
of reasonableness by assessing, on the one hand, the de-
gree to which it intrudes upon an individual’s privacy and,
on the other, the degree to which it is needed for the pro-
motion of legitimate governmental interests.” Virginia v.
Moore, 553 U.S. 164, 171 (2008) (internal quotation
marks omitted).
   Although a traffic stop “constitutes a ‘seizure’ of ‘per-
sons’ within the meaning of [the Fourth Amendment],”
such a seizure is constitutionally “reasonable where the
police have probable cause to believe that a traffic viola-
tion has occurred.” Whren v. United States, 517 U.S. 806,
809–810 (1996). But “a seizure that is lawful at its incep-
tion can violate the Fourth Amendment if its manner of
execution unreasonably infringes interests protected by
the Constitution.” Caballes, supra, at 407.
   Because Rodriguez does not dispute that Officer Struble
had probable cause to stop him, the only question is
whether the stop was otherwise executed in a reasonable
manner. See Brief for Appellant in No. 13–1176 (CA8),
p. 4, n. 2. I easily conclude that it was. Approximately 29
minutes passed from the time Officer Struble stopped
Rodriguez until his narcotics-detection dog alerted to the
presence of drugs. That amount of time is hardly out of
the ordinary for a traffic stop by a single officer of a vehi-
                                                                Page 36




                 Cite as: 575 U. S. ____ (2015)             3

                     THOMAS, J., dissenting

cle containing multiple occupants even when no dog sniff
is involved. See, e.g., United States v. Ellis, 497 F.3d 606
(CA6 2007) (22 minutes); United States v. Barragan, 379
F.3d 524 (CA8 2004) (approximately 30 minutes). During
that time, Officer Struble conducted the ordinary activities
of a traffic stop—he approached the vehicle, questioned
Rodriguez about the observed violation, asked Pollman
about their travel plans, ran serial warrant checks on
Rodriguez and Pollman, and issued a written warning to
Rodriguez. And when he decided to conduct a dog sniff, he
took the precaution of calling for backup out of concern for
his safety. See 741 F.3d 905, 907 (CA8 2014); see also
Pennsylvania v. Mimms, 434 U.S. 106, 110 (1977) (per
curiam) (officer safety is a “legitimate and weighty” con-
cern relevant to reasonableness).
   As Caballes makes clear, the fact that Officer Struble
waited until after he gave Rodriguez the warning to con-
duct the dog sniff does not alter this analysis. Because
“the use of a well-trained narcotics-detection dog . . . gen-
erally does not implicate legitimate privacy interests,” 543
U.S., at 409, “conducting a dog sniff would not change the
character of a traffic stop that is lawful at its inception
and otherwise executed in a reasonable manner,” id., at
408. The stop here was “lawful at its inception and other-
wise executed in a reasonable manner.” Ibid. As in Ca-
balles, “conducting a dog sniff [did] not change the charac-
ter of [the] traffic stop,” ibid., and thus no Fourth
Amendment violation occurred.
                             II
  Rather than adhere to the reasonableness requirement
that we have repeatedly characterized as the “touchstone
of the Fourth Amendment,” Brigham City, supra, at 403,
the majority constructed a test of its own that is incon-
sistent with our precedents.
                                                                 Page 37




4              RODRIGUEZ v. UNITED STATES

                     THOMAS, J., dissenting


                               A

   The majority’s rule requires a traffic stop to “en[d] when
tasks tied to the traffic infraction are—or reasonably
should have been—completed.” Ante, at 5. “If an officer
can complete traffic-based inquiries expeditiously, then
that is the amount of time reasonably required to complete
the stop’s mission” and he may hold the individual no
longer. Ante, at 8 (internal quotation marks and altera-
tions omitted). The majority’s rule thus imposes a one-
way ratchet for constitutional protection linked to the
characteristics of the individual officer conducting the
stop: If a driver is stopped by a particularly efficient of-
ficer, then he will be entitled to be released from the traf-
fic stop after a shorter period of time than a driver stopped
by a less efficient officer. Similarly, if a driver is stopped
by an officer with access to technology that can shorten a
records check, then he will be entitled to be released from
the stop after a shorter period of time than an individual
stopped by an officer without access to such technology.
   I “cannot accept that the search and seizure protections
of the Fourth Amendment are so variable and can be made
to turn upon such trivialities.” Whren, 517 U.S., at 815
(citations omitted). We have repeatedly explained that the
reasonableness inquiry must not hinge on the characteris-
tics of the individual officer conducting the seizure. We
have held, for example, that an officer’s state of mind
“does not invalidate [an] action taken as long as the cir-
cumstances, viewed objectively, justify that action.” Id., at
813 (internal quotation marks omitted). We have spurned
theories that would make the Fourth Amendment “change
with local law enforcement practices.” Moore, supra, at
172. And we have rejected a rule that would require the
offense establishing probable cause to be “closely related
to” the offense identified by the arresting officer, as such a
rule would make “the constitutionality of an arrest . . .
vary from place to place and from time to time, depending
                                                               Page 38




                 Cite as: 575 U. S. ____ (2015)            5

                    THOMAS, J., dissenting

on whether the arresting officer states the reason for the
detention and, if so, whether he correctly identifies a
general class of offense for which probable cause exists.”
Devenpeck v. Alford, 543 U.S. 146, 154 (2004) (internal
quotation marks and citation omitted). In Devenpeck, a
unanimous Court explained: “An arrest made by a knowl-
edgeable, veteran officer would be valid, whereas an arrest
made by a rookie in precisely the same circumstances
would not. We see no reason to ascribe to the Fourth
Amendment such arbitrarily variable protection.” Ibid.
  The majority’s logic would produce similarly arbitrary
results. Under its reasoning, a traffic stop made by a
rookie could be executed in a reasonable manner, whereas
the same traffic stop made by a knowledgeable, veteran
officer in precisely the same circumstances might not, if in
fact his knowledge and experience made him capable of
completing the stop faster. We have long rejected inter-
pretations of the Fourth Amendment that would produce
such haphazard results, and I see no reason to depart from
our consistent practice today.
                              B
   As if that were not enough, the majority also limits the
duration of the stop to the time it takes the officer to
complete a narrow category of “traffic-based inquiries.”
Ante, at 8. According to the majority, these inquiries
include those that “serve the same objective as enforce-
ment of the traffic code: ensuring that vehicles on the road
are operated safely and responsibly.” Ante, at 6. Inquiries
directed to “detecting evidence of ordinary criminal
wrongdoing” are not traffic-related inquiries and thus
cannot count toward the overall duration of the stop. Ibid.
(internal quotation marks and alteration omitted).
   The combination of that definition of traffic-related
inquiries with the majority’s officer-specific durational
limit produces a result demonstrably at odds with our
                                                                  Page 39




6               RODRIGUEZ v. UNITED STATES

                     THOMAS, J., dissenting

decision in Caballes. Caballes expressly anticipated that a
traffic stop could be reasonably prolonged for officers to
engage in a dog sniff. We explained that no Fourth
Amendment violation had occurred in Caballes, where the
“duration of the stop . . . was entirely justified by the
traffic offense and the ordinary inquiries incident to such
a stop,” but suggested a different result might attend a
case “involving a dog sniff that occurred during an unrea-
sonably prolonged traffic stop.” 543 U.S., at 407–408
(emphasis added). The dividing line was whether the
overall duration of the stop exceeded “the time reasonably
required to complete th[e] mission,” id., at 407, not, as the
majority suggests, whether the duration of the stop “in
fact” exceeded the time necessary to complete the traffic-
related inquiries, ante, at 8.
   The majority’s approach draws an artificial line between
dog sniffs and other common police practices. The lower
courts have routinely confirmed that warrant checks are a
constitutionally permissible part of a traffic stop, see, e.g.,
United States v. Simmons, 172 F.3d 775, 778 (CA11
1999); United States v. Mendez, 118 F.3d 1426, 1429
(CA10 1997); United States v. Shabazz, 993 F.2d 431, 437
(CA5 1993), and the majority confirms that it finds no
fault in these measures, ante, at 6. Yet its reasoning
suggests the opposite. Such warrant checks look more like
they are directed to “detecting evidence of ordinary crimi-
nal wrongdoing” than to “ensuring that vehicles on the
road are operated safely and responsibly.” Ante, at 6
(internal quotation marks and alteration omitted). Per-
haps one could argue that the existence of an outstanding
warrant might make a driver less likely to operate his
vehicle safely and responsibly on the road, but the same
could be said about a driver in possession of contraband.
A driver confronted by the police in either case might try
to flee or become violent toward the officer. But under the
majority’s analysis, a dog sniff, which is directed at uncov-
                                                                  Page 40




                  Cite as: 575 U. S. ____ (2015)             7

                     THOMAS, J., dissenting

ering that problem, is not treated as a traffic-based in-
quiry. Warrant checks, arguably, should fare no better.
The majority suggests that a warrant check is an ordinary
inquiry incident to a traffic stop because it can be used “ ‘to
determine whether the apparent traffic violator is wanted
for one or more previous traffic offenses.’ ” Ante, at 6
(quoting 4 W. LaFave, Search and Seizure §9.3(c), p. 516
(5th ed. 2012)). But as the very treatise on which the
majority relies notes, such checks are a “manifest[ation of]
the ‘war on drugs’ motivation so often underlying [routine
traffic] stops,” and thus are very much like the dog sniff in
this case. Id., §9.3(c), at 507–508.
   Investigative questioning rests on the same basis as the
dog sniff. “Asking questions is an essential part of police
investigations.” Hiibel v. Sixth Judicial Dist. Court of
Nev., Humboldt Cty., 542 U.S. 177, 185 (2004). And the
lower courts have routinely upheld such questioning dur-
ing routine traffic stops. See, e.g., United States v. Rivera,
570 F.3d 1009, 1013 (CA8 2009); United States v. Childs,
277 F.3d 947, 953–954 (CA7 2002). The majority’s rea-
soning appears to allow officers to engage in some ques-
tioning aimed at detecting evidence of ordinary criminal
wrongdoing. Ante, at 5. But it is hard to see how such
inquiries fall within the “seizure’s ‘mission’ [of ] ad-
dress[ing] the traffic violation that warranted the stop,” or
“attend[ing] to related safety concerns.” Ibid. Its reason-
ing appears to come down to the principle that dogs are
different.
                             C
   On a more fundamental level, the majority’s inquiry
elides the distinction between traffic stops based on prob-
able cause and those based on reasonable suspicion.
Probable cause is the “traditional justification” for the
seizure of a person. Whren, 517 U.S., at 817 (emphasis
deleted); see also Dunaway v. New York, 442 U.S. 200,
                                                                   Page 41




8               RODRIGUEZ v. UNITED STATES

                      THOMAS, J., dissenting

207–208 (1979). This Court created an exception to that
rule in Terry v. Ohio, 392 U.S. 1 (1968), permitting “police
officers who suspect criminal activity to make limited
intrusions on an individual’s personal security based on
less than probable cause,” Michigan v. Summers, 452 U.S.
692, 698 (1981). Reasonable suspicion is the justification
for such seizures. Prado Navarette v. California, 572 U. S.
___, ___ (2014) (slip op., at 3).
   Traffic stops can be initiated based on probable cause or
reasonable suspicion. Although the Court has commented
that a routine traffic stop is “more analogous to a so-called
‘Terry stop’ than to a formal arrest,” it has rejected the
notion “that a traffic stop supported by probable cause
may not exceed the bounds set by the Fourth Amendment
on the scope of a Terry stop.” Berkemer v. McCarty, 468
U.S. 420, 439, and n. 29 (1984) (citation omitted).
   Although all traffic stops must be executed reasonably,
our precedents make clear that traffic stops justified by
reasonable suspicion are subject to additional limitations
that those justified by probable cause are not. A traffic
stop based on reasonable suspicion, like all Terry stops,
must be “justified at its inception” and “reasonably related
in scope to the circumstances which justified the interfer-
ence in the first place.” Hiibel, 542 U.S., at 185 (internal
quotation marks omitted). It also “cannot continue for an
excessive period of time or resemble a traditional arrest.”
Id., at 185–186 (citation omitted). By contrast, a stop
based on probable cause affords an officer considerably
more leeway. In such seizures, an officer may engage in a
warrantless arrest of the driver, Atwater, 532 U.S., at
354, a warrantless search incident to arrest of the driver,
Riley v. California, 573 U. S. ___, ___ (2014) (slip op., at 5),
and a warrantless search incident to arrest of the vehicle
if it is reasonable to believe evidence relevant to the crime
of arrest might be found there, Arizona v. Gant, 556 U.S.
332, 335 (2009).
                                                                  Page 42




                  Cite as: 575 U. S. ____ (2015)             9

                     THOMAS, J., dissenting

   The majority casually tosses this distinction aside. It
asserts that the traffic stop in this case, which was undis-
putedly initiated on the basis of probable cause, can last
no longer than is in fact necessary to effectuate the mis-
sion of the stop. Ante, at 8. And, it assumes that the
mission of the stop was merely to write a traffic ticket,
rather than to consider making a custodial arrest. Ante,
at 5. In support of that durational requirement, it relies
primarily on cases involving Terry stops. See ante, at 5–7
(citing Arizona v. Johnson, 555 U.S. 323 (2009) (analyzing
“stop and frisk” of passenger in a vehicle temporarily
seized for a traffic violation); United States v. Sharpe, 470
U.S. 675 (1985) (analyzing seizure of individuals based on
suspicion of marijuana trafficking); Florida v. Royer, 460
U.S. 491 (1983) (plurality opinion) (analyzing seizure of
man walking through airport on suspicion of narcotics
activity)).
   The only case involving a traffic stop based on probable
cause that the majority cites for its rule is Caballes. But,
that decision provides no support for today’s restructuring
of our Fourth Amendment jurisprudence. In Caballes, the
Court made clear that, in the context of a traffic stop
supported by probable cause, “a dog sniff would not change
the character of a traffic stop that is lawful at its inception
and otherwise executed in a reasonable manner.” 543
U.S., at 408. To be sure, the dissent in Caballes would
have “appl[ied] Terry’s reasonable-relation test . . . to
determine whether the canine sniff impermissibly ex-
panded the scope of the initially valid seizure of Caballes.”
Id., at 420 (GINSBURG, J., dissenting). But even it conceded
that the Caballes majority had “implicitly [rejected] the
application of Terry to a traffic stop converted, by calling
in a dog, to a drug search.” Id., at 421.
   By strictly limiting the tasks that define the durational
scope of the traffic stop, the majority accomplishes today
what the Caballes dissent could not: strictly limiting the
                                                                   Page 43




10              RODRIGUEZ v. UNITED STATES

                      THOMAS, J., dissenting

scope of an officer’s activities during a traffic stop justified
by probable cause. In doing so, it renders the difference
between probable cause and reasonable suspicion virtually
meaningless in this context. That shift is supported nei-
ther by the Fourth Amendment nor by our precedents
interpreting it. And, it results in a constitutional frame-
work that lacks predictability. Had Officer Struble ar-
rested, handcuffed, and taken Rodriguez to the police
station for his traffic violation, he would have complied
with the Fourth Amendment. See Atwater, supra, at 354–
355. But because he made Rodriguez wait for seven or
eight extra minutes until a dog arrived, he evidently
committed a constitutional violation. Such a view of the
Fourth Amendment makes little sense.
                              III
   Today’s revision of our Fourth Amendment jurispru-
dence was also entirely unnecessary. Rodriguez suffered
no Fourth Amendment violation here for an entirely inde-
pendent reason: Officer Struble had reasonable suspicion
to continue to hold him for investigative purposes. Our
precedents make clear that the Fourth Amendment per-
mits an officer to conduct an investigative traffic stop
when that officer has “a particularized and objective basis
for suspecting the particular person stopped of criminal
activity.” Prado Navarette, 572 U. S., at ___ (slip op., at 3)
(internal quotation marks omitted). Reasonable suspicion
is determined by looking at “the whole picture,” ibid.,
taking into account “the factual and practical considera-
tions of everyday life on which reasonable and prudent
men, not legal technicians, act,” Ornelas v. United States,
517 U.S. 690, 695 (1996) (internal quotation marks
omitted).
   Officer Struble testified that he first became suspicious
that Rodriguez was engaged in criminal activity for a
number of reasons. When he approached the vehicle, he
                                                               Page 44




                 Cite as: 575 U. S. ____ (2015)           11

                    THOMAS, J., dissenting

smelled an “overwhelming odor of air freshener coming
from the vehicle,” which is, in his experience, “a common
attempt to conceal an odor that [people] don’t want . . . to
be smelled by the police.” App. 20–21. He also observed,
upon approaching the front window on the passenger side
of the vehicle, that Rodriguez’s passenger, Scott Pollman,
appeared nervous. Pollman pulled his hat down low,
puffed nervously on a cigarette, and refused to make eye
contact with him. The officer thought he was “more nerv-
ous than your typical passenger” who “do[esn’t] have
anything to worry about because [t]hey didn’t commit a
[traffic] violation.” Id., at 34.
   Officer Struble’s interactions with the vehicle’s occu-
pants only increased his suspicions. When he asked Rod-
riguez why he had driven onto the shoulder, Rodriguez
claimed that he swerved to avoid a pothole. But that story
could not be squared with Officer Struble’s observation of
the vehicle slowly driving off the road before being jerked
back onto it. And when Officer Struble asked Pollman
where they were coming from and where they were going,
Pollman told him they were traveling from Omaha, Ne-
braska, back to Norfolk, Nebraska, after looking at a
vehicle they were considering purchasing. Pollman told
the officer that he had neither seen pictures of the vehicle
nor confirmed title before the trip. As Officer Struble
explained, it “seemed suspicious” to him “to drive . . .
approximately two hours . . . late at night to see a vehicle
sight unseen to possibly buy it,” id., at 26, and to go from
Norfolk to Omaha to look at it because “[u]sually people
leave Omaha to go get vehicles, not the other way around”
due to higher Omaha taxes, id., at 65.
   These facts, taken together, easily meet our standard for
reasonable suspicion. “[N]ervous, evasive behavior is a
pertinent factor in determining reasonable suspicion,”
Illinois v. Wardlow, 528 U.S. 119, 124 (2000), and both
vehicle occupants were engaged in such conduct. The
                                                                 Page 45




12             RODRIGUEZ v. UNITED STATES

                     THOMAS, J., dissenting

officer also recognized heavy use of air freshener, which, in
his experience, indicated the presence of contraband in the
vehicle. “[C]ommonsense judgments and inferences about
human behavior” further support the officer’s conclusion
that Pollman’s story about their trip was likely a cover
story for illegal activity. Id., at 125. Taking into account
all the relevant facts, Officer Struble possessed reasonable
suspicion of criminal activity to conduct the dog sniff.
  Rodriguez contends that reasonable suspicion cannot
exist because each of the actions giving rise to the officer’s
suspicions could be entirely innocent, but our cases easily
dispose of that argument. Acts that, by themselves, might
be innocent can, when taken together, give rise to reason-
able suspicion. United States v. Arvizu, 534 U.S. 266,
274–275 (2002). Terry is a classic example, as it involved
two individuals repeatedly walking back and forth, looking
into a store window, and conferring with one another as
well as with a third man. 392 U.S., at 6. The Court
reasoned that this “series of acts, each of them perhaps
innocent in itself, . . . together warranted further investi-
gation,” id., at 22, and it has reiterated that analysis in a
number of cases, see, e.g., Arvizu, supra, at 277; United
States v. Sokolow, 490 U.S. 1, 9–10 (1989). This one is no
different.
                        *    *     *
  I would conclude that the police did not violate the
Fourth Amendment here. Officer Struble possessed prob-
able cause to stop Rodriguez for driving on the shoulder,
and he executed the subsequent stop in a reasonable
manner. Our decision in Caballes requires no more. The
majority’s holding to the contrary is irreconcilable with
Caballes and a number of other routine police practices,
distorts the distinction between traffic stops justified by
probable cause and those justified by reasonable suspicion,
and abandons reasonableness as the touchstone of the
Fourth Amendment. I respectfully dissent.
                                                                   Page 46




                      Cite as: 575 U. S. ____ (2015)          1

                           ALITO, J., dissenting

SUPREME COURT OF THE UNITED STATES
                               _________________

                               No. 13–9972
                               _________________


            DENNYS RODRIGUEZ, PETITIONER v.

                    UNITED STATES

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE EIGHTH CIRCUIT

                             [April 21, 2015] 


   JUSTICE ALITO, dissenting.
   This is an unnecessary,1 impractical, and arbitrary
decision. It addresses a purely hypothetical question:
whether the traffic stop in this case would be unreason-
able if the police officer, prior to leading a drug-sniffing dog
around the exterior of petitioner’s car, did not already
have reasonable suspicion that the car contained drugs.
In fact, however, the police officer did have reasonable
suspicion, and, as a result, the officer was justified in
detaining the occupants for the short period of time (seven
or eight minutes) that is at issue.
   The relevant facts are not in dispute. Officer Struble,
who made the stop, was the only witness at the suppres-
sion hearing, and his testimony about what happened was
not challenged. Defense counsel argued that the facts
recounted by Officer Struble were insufficient to establish
reasonable suspicion, but defense counsel did not dispute
those facts or attack the officer’s credibility. Similarly, the
Magistrate Judge who conducted the hearing did not
question the officer’s credibility.          And as JUSTICE
THOMAS’s opinion shows, the facts recounted by Officer
Struble “easily meet our standard for reasonable suspi-
cion.” Ante, at 11 (dissenting opinion); see also, e.g., United
——————
 1 See   Brief in Opposition 11–14.
                                                               Page 47




2              RODRIGUEZ v. UNITED STATES

                     ALITO, J., dissenting

States v. Carpenter, 462 F.3d 981, 986–987 (CA8 2006)
(finding reasonable suspicion for a dog sniff based on
implausible travel plans and nervous conduct); United
States v. Ludwig, 641 F.3d 1243, 1248–1250 (CA10 2011)
(finding reasonable suspicion for a dog sniff where, among
other things, the officer smelled “strong masking odors,”
the defendant’s “account of his travel was suspect,” and
the defendant “was exceptionally nervous throughout his
encounter”).
   Not only does the Court reach out to decide a question
not really presented by the facts in this case, but the
Court’s answer to that question is arbitrary. The Court
refuses to address the real Fourth Amendment question:
whether the stop was unreasonably prolonged. Instead,
the Court latches onto the fact that Officer Struble deliv-
ered the warning prior to the dog sniff and proclaims that
the authority to detain based on a traffic stop ends when a
citation or warning is handed over to the driver. The
Court thus holds that the Fourth Amendment was vio-
lated, not because of the length of the stop, but simply be-
cause of the sequence in which Officer Struble chose to
perform his tasks.
   This holding is not only arbitrary; it is perverse since
Officer Struble chose that sequence for the purpose of
protecting his own safety and possibly the safety of others.
See App. 71–72. Without prolonging the stop, Officer
Struble could have conducted the dog sniff while one of the
tasks that the Court regards as properly part of the traffic
stop was still in progress, but that sequence would have
entailed unnecessary risk. At approximately 12:19 a.m.,
after collecting Pollman’s driver’s license, Officer Struble
did two things. He called in the information needed to do
a records check on Pollman (a step that the Court recog-
nizes was properly part of the traffic stop), and he re-
quested that another officer report to the scene. Officer
Struble had decided to perform a dog sniff but did not
                                                                 Page 48




                  Cite as: 575 U. S. ____ (2015)            3

                      ALITO, J., dissenting

want to do that without another officer present. When
occupants of a vehicle who know that their vehicle con-
tains a large amount of illegal drugs see that a drug-
sniffing dog has alerted for the presence of drugs, they will
almost certainly realize that the police will then proceed to
search the vehicle, discover the drugs, and make arrests.
Thus, it is reasonable for an officer to believe that an alert
will increase the risk that the occupants of the vehicle will
attempt to flee or perhaps even attack the officer. See,
e.g., United States v. Dawdy, 46 F.3d 1427, 1429 (CA8
1995) (recounting scuffle between officer and defendant
after drugs were discovered).
   In this case, Officer Struble was concerned that he was
outnumbered at the scene, and he therefore called for
backup and waited for the arrival of another officer before
conducting the sniff. As a result, the sniff was not com-
pleted until seven or eight minutes after he delivered the
warning. But Officer Struble could have proceeded with
the dog sniff while he was waiting for the results of the
records check on Pollman and before the arrival of the
second officer. The drug-sniffing dog was present in Of-
ficer Struble’s car. If he had chosen that riskier sequence
of events, the dog sniff would have been completed before
the point in time when, according to the Court’s analysis,
the authority to detain for the traffic stop ended. Thus, an
action that would have been lawful had the officer made
the unreasonable decision to risk his life became un-
lawful when the officer made the reasonable decision to wait
a few minutes for backup. Officer Struble’s error—
apparently—was following prudent procedures motivated
by legitimate safety concerns. The Court’s holding there-
fore makes no practical sense. And nothing in the Fourth
Amendment, which speaks of reasonableness, compels this
arbitrary line.
   The rule that the Court adopts will do little good going
                                                                             Page 49




4                 RODRIGUEZ v. UNITED STATES

                          ALITO, J., dissenting

forward.2 It is unlikely to have any appreciable effect on
the length of future traffic stops. Most officers will learn
the prescribed sequence of events even if they cannot
fathom the reason for that requirement. (I would love to
be the proverbial fly on the wall when police instructors
teach this rule to officers who make traffic stops.)
  For these reasons and those set out in JUSTICE
THOMAS’s opinion, I respectfully dissent.




——————
    2 It
       is important to note that the Court’s decision does not affect pro-
cedures routinely carried out during traffic stops, including “checking
the driver’s license, determining whether there are outstanding war-
rants against the driver, and inspecting the automobile’s registration
and proof of insurance.” Ante, at 6. And the Court reaffirms that police
“may conduct certain unrelated checks during an otherwise lawful
traffic stop.” Ibid. Thus, it remains true that police may ask questions
aimed at uncovering other criminal conduct and may order occupants
out of their car during a valid stop. See Arizona v. Johnson, 555 U.S.
323, 333 (2009); Maryland v. Wilson, 519 U.S. 408, 414–415 (1997);
Pennsylvania v. Mimms, 434 U.S. 106, 111 (1977) (per curiam).